PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/438,052
Filing Date: 21 Feb 2017
Appellant(s): Tony Reevell



__________________
Paul Kim
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the limitation “each set of a plurality of usage profiles sets associated with an adult vaper corresponding to a respective one of the plurality of time periods, and each set of the plurality of usage profile sets including a respective plurality of usage profiles for the adult vaper” is considered new matter because there is no support in the specification for such limitation.  The specification discloses “monitoring procedure associated with the electrically operated aerosol generating system at different times of day to determine a usage profile associated with the electrically operated aerosol generating system corresponding to different times of day” and “With this method, a plurality of monitoring procedures are carried out at different times of day to determine usage profiles at different times of day (e.g., usage profiles corresponding to different times of day, respectively)” (p.0007; p.0045) but it fails to disclose a plurality of usage profiles sets and each set of the plurality of usage profiles including a respective plurality of usage profiles. In claim 4, the limitation “an evening usage profile associated with the adult vaper that corresponds to the evening period from the set of usage profiles corresponding to the evening time period” (in lines 4-7 and 9-12) is considered new matter because there is no support in the specification for such limitation.  The specification discloses “determine a usage profile associated with the electrically operated aerosol generating system that corresponds to the evening time period” (p.0010) but it fails to disclose “a set of usage profiles corresponding to the evening time period”.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “determining whether a current time period corresponds to the first time period from the plurality of time periods” is considered new matter because there is no support in the specification for such limitation.  The specification discloses “the selected operating mode is selected based on the determined usage profile corresponding to a current time of day” in paragraph 0012, 0024, 0049, 0055-0056  but fails to disclose “determining whether a current time period corresponds to the first time period from the plurality of time periods”.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim is not clear on how is determined whether a current time period corresponds to the first time period from the plurality of time periods.  Also, if the usage profile is selected from a set of usage profiles corresponding to the first time period, then isn’t the usage profile selected based on the results of this determination? If so, then how is this determining step performed after the selection of the usage profile? Is still unclear the relationship between the usage profile, the first time period and the current time period.  Therefore, it fails to meet the enablement requirement based on breath of claims and the amount of direction provided by the inventor.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the limitation “determining whether a current time period corresponds to the first time period from the plurality of time periods” is unclear how is this determined? Also, if the usage profile is selected from a set of usage profiles corresponding to the first time period, then isn’t the usage profile selected based on the results of this determination? If so, then how is this step performed after the selection of the usage profile? Is still unclear the relationship between the usage profile, the first time period and the current time period.

Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke (US 2017/0079329).
Regarding claim 1, Zitzke teaches a method of operating an electrically operated aerosol generating system (1), the electrically operated aerosol generating system including a sensor (18) configured to detect an activation of the electrically operated aerosol generating system (p.0030; p.0033; p.0037), and electric circuitry (14) connected to the sensor (p.0030), the method comprising executing a monitoring procedure associated with the electrically operated aerosol generating system at a plurality of time periods during a day (p.0012-0013; p.0015; p.0021), each set of a plurality of usage profiles sets associated with an adult vaper corresponding to a respective one of the plurality of time periods, and each set of the plurality of usage profile sets including a respective plurality of usage profiles for the adult vaper (p.0012-0013; p.0015; p.0021; p.0037-0039; p.0041), the monitoring procedure including, measuring, using the sensor, a usage parameter (duration of an actuation of the puff detector or intervals between puffs) of the electrically operated aerosol generating system during a first time period of the plurality of time periods of the day (p.0012-0013; p.0015; p.0021; p.0037-0039; p.0041), and selecting a usage profile (low mode, high mode, dormant state) from the set of usage profiles corresponding to the adult vaper and the first time period based on the measured usage parameter during the first time period (p.0012-0013; p.0015; p.0021; p.0037-0039; p.0041); selectively operating the electrically operated aerosol generating system based on the selected usage profile corresponding to the first time period (p.0012-0013; p.0015; p.0021; p.0037-0039; p.0041).
Zitzke fails to explicitly disclose determining whether a current time period corresponds to the first time period from the plurality of time periods.
However, Zitzke teaches the use of a timer circuit 40 such as a gate timer for generating a time marking so the controller is programmed to determine the time intervals elapsed between consecutive signals from the detector (p.0037; p.0012; a timer in the control electronic is started to measure or detect the time interval between two consecutive actuations of the detector; the measured value for the time interval or duration of the first puff can be considered as a current time period corresponds to the first time period from the plurality of time periods or intervals (1st puff, 2nd puff, 3rd puff…etc); measured values for duration or time period inherently includes “determining” based on what is “detecting”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Zitzke, by providing a determination of a current time period corresponding to the first time period from the plurality of time periods and operating the electrically operated aerosol generating system based on the results of the determining, for the advantages of further controlling the electrically operated aerosol generating system based on a current time period of the day.
Regarding claim 2, Zitzke teaches the method as set forth above, wherein the usage parameter includes at least one of an activation duration during the monitoring procedure, a total activation duration during the monitoring procedure, a total number of activations during the monitoring procedure, an inactivation duration during the monitoring procedure, a total inactivation duration during the monitoring procedure, or combinations thereof (p.0012-0013; p.0015; p.0021; p.0037-0039; p.0041).
Regarding claim 3, Zitzke teaches the method as set forth above, wherein the selecting the usage profile includes selecting a first usage profile based on a determination that the measured usage parameter corresponding to the first time period exceeds a threshold value (p.0012-0013; p.0015; p.0021; p.0037-0039; p.0041); and selecting a second usage profile based on a determination that the measured usage parameter corresponding to the first time period does not exceed the threshold value (p.0012-0013; p.0015; p.0037-0039; p.0041).
Regarding claim 4, Zitzke teaches the method as set forth above, wherein the executing the monitoring procedure includes executing the monitoring procedure at least once during an evening time period of the plurality of time periods to determine a usage profile associated with adult vaper that corresponds to the evening time period from the set of usage profiles corresponding to the evening time period (p.0012-0013; p.0015; p.0021; p.0037-0039; p.0041); and executing the monitoring procedure at least once prior to the evening time period to determine a usage profile associated with the electrically operated aerosol generating system that corresponds to a time period prior to the evening time period (p.0050-0051).
Regarding claim 5, Zitzke teaches the method as set forth above, further comprising measuring a duration of the monitoring procedure (p.0012; p.0037-0038), wherein the selecting the usage profile is executed based on a determination that the duration of the monitoring procedure exceeds a threshold duration (p.0012-0013; p.0015; p.0021; p.0037-0039; p.0041).

(2) Response to Argument

Prior Art Rejections
Regarding claim 1: Zitzke.  The Appellant argues that “Zitzke fails to disclose or suggest “executing a monitoring procedure associated with the electrically operated aerosol generating system at a plurality of time periods during a day, each set of a plurality of usage profiles sets associated with an adult vaper corresponding to a respective one of the plurality of time periods, and each set of the plurality of usage profile sets including a respective plurality of usage profiles for the adult vaper,” as required by claim 1… However, the relied upon portions of Zitzke fail to disclose or suggest that the Zitzke e-vaping device includes a plurality of sets of usage profiles “corresponding to [an] adult vaper,” let alone that each set of usage profiles correspond to a “respective time period of a plurality of time periods of a day”. Moreover, the relied upon portions of Zitzke fail to disclose or suggest different operating modes for different time periods of a day, such as a daytime period (e.g., a time period prior to an evening time period) and an evening time period, etc., and instead only discusses using different operating modes based on the number of puffs or the lengths of an individual puff detected by the Zitzke puff detector, irrespective of what time of day it is.” on remarks page 11, lines 21-26, page 12, lines 19-24 and page 13, lines 1-3.
Appellant also argues that “Zitzke also fails to disclose or suggest “determining whether a current time period corresponds to the first period from the plurality of time periods [during a day,” and “selectively operating the electrically operated aerosol generating system based on the selected usage profile corresponding to the first time period and results of the determining,” as required by claim 1. Instead, these sections of Zitzke merely disclose that the number of puffs taken are detected within a predetermined time period (e.g., several seconds), and based on the number of puffs detected, an operating mode is selected. The predetermined time period and/or the operating mode are not based on the time period of the day that the number of puffs were detected. While the Examiner appears to allege that Zitzke’s predetermined time period for performing the rapid puffing on the e-vaping device is the equivalent of the current time period, Appellants note that the relied upon portions of Zitzke only discloses a single predetermined time period, and these sections of Zitzke fail to disclose or suggest using a plurality of [predetermined] time periods as required by claim 1. Moreover, the Examiner fails to identify any portion of Zitzke which discloses or suggests determining a current time period and determining whether the current time period corresponds to the first period from a plurality of time periods during a day.” on remarks page 13, lines 6-10 and 15-23, and page 14, lines 1-3.
Appellant further argues that “The Examiner Fails to Provide a Proper Motivation to Modify Zitzke… Appellants note that the gate timer of Zitzke is only capable of acting as a stopwatch timer and times the interval between a first detected puff and a second detected puff. Zitzke fails to disclose or suggest that the gate timer can act as a clock and the Examiner fails to discuss how a person of ordinary skill in the art would modify the gate timer to act as a clock. Instead, the Examiner appears to rely upon impermissible hindsight reasoning to suggest modifying Zitzke solely for the purpose of rejecting the Appellants’ claims, and fails to identify a rational, objective reason for a person of ordinary skill in the art to modify Zitzke. In the Office Action, the Examiner only makes the conclusory allegation that an unspecified advantage would be provided by “controlling the electrically operated aerosol generating system based on a current period of the day,” but omits what the alleged advantage would be. Moreover, as argued in sections IV(A)(I) and (II) above, Zitzke fails to disclose or suggest having different operation modes corresponding to different time periods of the day, and therefore Appellants submit that there would be no benefit to adding a clock to the Zitzke e-vaping device. On the contrary, the Examiner appears to rely on the benefit disclosed in the Appellants’ own disclosure as being the motivation to modify Zitzke to include a clock.” on remarks page 14, line 9, page 15, lines 8-24, and page 16, line 1.

In response: Examiner respectfully disagrees.  The claim language does not require a plurality of time periods during a daytime, just a plurality of time periods, which in this case can be any plurality of time periods during which the monitoring of the operation of the electronically operated aerosol generating system is performed.  Since the puff detector (18) of Zitzke constantly monitors a user puffing on the electronic cigarette device (1) and indicates or signals the puff to the control electronics (14) to activate the heater and cause the creation of aerosol in two or more predetermined modes (i.e. low, high, dormant), then Zitzke teaches executing a monitoring procedure associated with the electrically operated aerosol generating system at a plurality of time periods during a day (p.0009-0013; p.0015; p.0021), each set of a plurality of usage profiles sets associated with an adult vaper corresponding to a respective one of the plurality of time periods, and each set of the plurality of usage profile sets including a respective plurality of usage profiles for the adult vaper (p.0009-0013; p.0015; p.0021; p.0037-0039; p.0041). 
Also, even though Zitzke fails to explicitly disclose determining whether a current time period corresponds to the first time period from the plurality of time periods, Zitzke teaches the use of a timer circuit 40 such as a gate timer for generating a time marking so the controller is programmed to determine the time intervals elapsed between consecutive signals from the detector (p.0037; p.0012; a timer in the control electronic is started to measure or detect the time interval between two consecutive actuations of the detector; the measured value for the time interval or duration of the first puff can be considered as a current time period corresponding to the first time period from the plurality of time periods or intervals (1st puff, 2nd puff, 3rd puff…etc); measured values for duration or time period inherently includes “determining” based on what is “detecting”). The 1st puff time period, 2nd puff time period, 3rd puff time period, etc. are determined at any time during the day. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Zitzke, by providing a determination of a current time period corresponding to the first time period from the plurality of time periods and operating the electrically operated aerosol generating system based on the results of the determining, for the advantages of further controlling the electrically operated aerosol generating system based on a current time period of the day.

Regarding claim 4: Zitzke. The Appellant argues that “Zitzke also fails to disclose or suggest “executing the monitoring procedure at least once during the evening time period of the plurality of time periods to determine an evening usage profile associated with the adult vaper that corresponds to the evening time period from the set of usage profiles corresponding to the evening time period,” and “executing the monitoring procedure at least once prior to the evening time period to determine a prior-to- evening usage profile associated with the adult vaper that corresponds to the prior-to-evening time period from the set of usage profiles corresponding to the prior-to-evening time” as required by claim 4… As argued above, Zitzke fails to disclose or suggest performing any monitoring procedure during specified times of day, such as an evening time period or a prior-to- evening time period, as required by claim 4. In the Office Action, the Examiner fails to provide any explanation and/or mapping of what features the Examiner is alleging is the equivalent of the “evening time period,” the “evening usage profile associated with the adult vaper,” the “prior to the evening time period,” and/or the “prior-to-evening usage profile associated with the adult vaper.” Instead, the cited portions of Zitzke only discloses that the duration of puffs and/or the time interval between puffs are measured by the puff sensor of Zitzke, and that these values are compared against threshold values to determine the operating mode of the Zitzke e-vaping device.” on remarks page 16, lines 11-19 and 23-27, and page 17, lines 1-5.

In response: Examiner respectfully disagrees.  Since the puff detector (18) of Zitzke constantly monitors (at any time during the day) a user puffing on the electronic cigarette device (1) and indicates or signals the puff to the control electronics (14) to activate the heater and cause the creation of aerosol in two or more predetermined modes (i.e. low, high, dormant), then Zitzke teaches executing the monitoring procedure at least once during the evening time period of the plurality of time periods to determine an evening usage profile associated with the adult vaper that corresponds to the evening time period from the set of usage profiles corresponding to the evening time period (p.0009-0013; p.0015; p.0021; p.0037-0039; p.0041); and executing the monitoring procedure at least once prior to the evening time period to determine a prior-to- evening usage profile associated with the adult vaper that corresponds to the prior-to-evening time period from the set of usage profiles corresponding to the prior-to-evening time (p.0050-0051).

112 Rejections

Regarding claim 1: 112a new matter and lack of enablement.  The Appellant argues that “The Examiner has failed to establish that the inventors did not possess the claimed invention of claims 1 and 4 at the time of filing… Appellants submit that a person of ordinary skill in the art could reasonably conclude that the inventor had possession of the claimed invention based on the teachings of the instant application and ordinary knowledge of the relevant industry. Appellants submit that at least paragraphs 0012, 0024, 0044-0045, 0052-0054, 0061, and 0124-0130 of the originally filed instant Specification provides sufficient support for the above limitations of claims 1 and 4. Appellants note that at least these paragraphs disclose that the monitoring procedure is performed at “different times of day” to “determine usage profiles at different times of day (e.g., usage profiles corresponding to different times of day, respectively).” Instant Application at paragraph 0045 (emphases added). Further, at paragraphs 0052-0054, the Specification discloses that a first usage profile, a second usage profile, or a third usage profile, is selected at a particular time of day based on whether a first threshold value and/or second threshold value is exceeded or not. Thus, Appellants submit that a person of ordinary skill in the art would have immediately comprehended that multiple usage profiles are provided for each adult vaper for each time period.” on remarks page 21, lines 14-24, and page 22, lines 1-5.

Appellant further argues that “The Examiner has failed to establish that the Instant Specification is not enabling… First, Appellants note that the Examiner makes the conclusory allegation that claim 1 is not enabled without providing any factual evidence and/or analysis of the Instant Specification to support the allegations… Appellants note that the Examiner’s enablement rejection is facially defective because it has not addressed each and every Wands factor, and therefore must be withdrawn… Appellants submit that the Examiner wholly fails to provide any rebuttal for the Appellants arguments that the above-identified sections of the Instant Specification fully support and enable claims 1 and 4, and the Examiner fails to allege that a person of ordinary skill in the art would not find these sections of the instant Specification as being enabling of claims 1 and 4.” on remarks page 24, lines 3-5, 20-22, and 26-27, and page 25, lines 1-3.

In response: Examiner respectfully disagrees.  The specification discloses “monitoring procedure associated with the electrically operated aerosol generating system at different times of day to determine a usage profile associated with the electrically operated aerosol generating system corresponding to different times of day” and “With this method, a plurality of monitoring procedures are carried out at different times of day to determine usage profiles at different times of day (e.g., usage profiles corresponding to different times of day, respectively)” (p.0007; p.0045) but it fails to disclose a plurality of usage profiles sets and each set of the plurality of usage profiles including a respective plurality of usage profiles.
Furthermore, there is lack of enablement on how is determined whether a current time period corresponds to the first time period from the plurality of time periods.  Also, if the usage profile is selected from a set of usage profiles corresponding to the first time period, then isn’t the usage profile selected based on the results of this determination? If so, then how is this determining step performed after the selection of the usage profile? Is still unclear the relationship between the usage profile, the first time period and the current time period.  Therefore, it fails to meet the enablement requirement based on breath of claims and the amount of direction provided by the inventor.


Regarding claim 4: 112a new matter.  The Appellant argues that “Additionally, in at least paragraph 0053 and Figs. 4-6 of the instant Specification, it is disclosed that “determining a usage profile [is] carried out at least once during evening time to determine a usage profile of the system during evening time and at least once prior to evening time to determine a usage profile of the system prior to evening time,” (emphases added), and Figs. 4-6 and the related paragraphs clearly disclose that there are at least a grazing mode usage profile and a session mode usage profile corresponding to the adult vaper for each time period. Accordingly, Appellants submit that a person of ordinary skill in the art would further comprehend that an evening usage profile and determining the evening usage profile from a plurality of evening usage profiles is fully supported by the Instant Application. Moreover, in at least paragraph 0024 of the Instant Application, it is disclosed that the aerosol generating system includes a clock and that the electric circuitry executes the monitoring procedure at given times of day, determines the usage profile at different times of day, and determines the “usage profile associated with a current time of day.” Appellants submit that a person of ordinary skill in the art would immediately comprehend that a clock is used to determine a current time of day and the time period associated with the current time of day, e.g., whether the current time of day falls within the disclosed evening time period or the disclosed prior-to-evening time period.” on remarks page 22, lines 6-24.

In response: Examiner’s respectfully disagrees.  The specification discloses “determine a usage profile associated with the electrically operated aerosol generating system that corresponds to the evening time period” (p.0010) but it fails to disclose “a set of usage profiles corresponding to the evening time period”.

Regarding claim 1: 112b indefinite.  The Appellant argues that “Appellants submit that a person of ordinary skill in the art could immediately comprehend the metes and bounds of claim 1 based on the teachings of the instant application and ordinary knowledge of the relevant industry. Appellants submit that at least paragraphs 0012, 0024, 0044-0045, 0052-0054, 0061, and 0124-0130 of the originally filed instant Specification provides sufficient support for the above limitations of claim 1. As previously argued, the Instant Application discloses that the aerosol generating system includes a clock and that the electric circuitry executes the monitoring procedure at given times of day, determines the usage profile at different times of day, and determines the “usage profile associated with a current time of day.” Appellants submit that a person of ordinary skill in the art would immediately comprehend that a clock is used to determine a current time of day and the time period associated with the current time of day, e.g., whether the current time of day falls within the disclosed evening time period or the disclosed prior-to-evening time period.” on remarks page 27, lines 4-17. 

In response: Examiner respectfully disagrees.  The limitation “determining whether a current time period corresponds to the first time period from the plurality of time periods” is unclear how is this determined? Also, if the usage profile is selected from a set of usage profiles corresponding to the first time period, then isn’t the usage profile selected based on the results of this determination? If so, then how is this step performed after the selection of the usage profile? Is still unclear the relationship between the usage profile, the first time period and the current time period.

Regarding claims 2-5, Applicant relies on the same arguments, therefore, the same response applies.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        
Conferees:
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761  
                                                                                                                                                                                                      /ALEJANDRO RIVERO/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.